Citation Nr: 0512629	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  04-16 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. M. Macierowski, Law Clerk




INTRODUCTION

The veteran served on active duty from January 1968 to 
February 1972.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(RO).


FINDINGS OF FACT

1.  The evidence of record reveals that the veteran was 
exposed to acoustic trauma while in service.

2.  The veteran has a current diagnosis of bilateral hearing 
loss, that is related to his military service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in military service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326 (2004).  Without deciding whether the 
notice and development requirements of VCAA have been 
satisfied in the present case, it is the Board's conclusion 
that the new law does not preclude the Board from 
adjudicating the issue involving the veteran's claim for 
service connection for bilateral hearing loss.  This is so 
because the Board is taking action favorable to the veteran 
by allowing service connection for the disorder at issue.  As 
such, these decisions pose no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. 
§ 3.303.  Moreover, in the case of sensorineural hearing 
loss, service connection may be granted if such disease is 
manifested in service, or manifested to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had hearing loss during service 
or within the first post-service year; (2) whether he has a 
current hearing loss disability; and, if so, (3) whether any 
current hearing loss disability is etiologically related to 
service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995);  see 
also Layno v. Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The veteran's service medical records do not show clinical 
evidence of hearing loss, as defined by 38 C.F.R. § 3.385, 
during active duty service.  However, although hearing loss, 
as defined by 38 C.F.R. § 3.385, is not shown in service or 
at separation from service, service connection can be 
established if medical evidence shows that it is actually due 
to incidents during service.  Hensley v. Brown, 5 Vet. App. 
155 (1993).

Service connection for tinnitus is in effect under the 
provisions of 38 C.F.R. § 4.87, Diagnostic Code 6260 (2004), 
by the same rating action that denied service connection for 
the issue currently on appeal.  Exposure to acoustic trauma 
is consistent with the veteran's military occupational 
specialty of ground radio communication equipment repairman, 
in that he would have been around aircraft and near the 
flight line, even if his work occurred indoors.  In the March 
2004 statement of the case, the RO stated that the veteran's 
tinnitus was due to acoustic trauma experienced during 
military service.  As such, VA has essentially conceded that 
the veteran was exposed to acoustic trauma in service, and 
the Board supports such a finding.  

Ordinarily, an audiological evaluation would be insufficient 
for the basis of a Board opinion if it did not give specific 
findings in numerals for puretone decibel loss at 1000, 2000, 
3000, and 4000 Hertz.  However, although a May 2003 private 
audiological evaluation charted the puretone decibel loss at 
those frequencies, it also stated an average puretone decibel 
loss for each ear, and specifically noted that the average 
was computed from the puretone decibel loss figures at each 
of those four frequencies.  The state-licensed private 
audiologist who conducted this evaluation also gave a word 
recognition percentage score based on use of the Maryland CNC 
word list.  Therefore, the Board finds that since the private 
audiological examination was conducted within the parameters 
of 38 C.F.R. § 3.385, and resulted in a finding of 92 percent 
word recognition percentage for each the left and right ears, 
the veteran currently has a hearing loss disability within 
the meaning of the controlling regulations.

Finally, there are two medical opinions of record that speak 
to the issue of whether the veteran's current hearing loss 
disability is related to his time in service.  The veteran's 
private audiologist stated in May 2003, and again in 
September 2003, that the veteran's hearing loss was "quite 
likely" incurred in service, because the type and degree of 
hearing loss was consistent with noise-induced hearing loss, 
and that the presence of the veteran's service-connected 
tinnitus tended to confirm the reported history of acoustic 
trauma.  This opinion was given based on the clinical 
findings from the audiological evaluation discussed above.

Conversely, in September 2003, the VA examiner, after 
reviewing the veteran's claims file, stated that because no 
hearing loss was shown at separation from service, the 
veteran's current hearing loss was not related to noise 
exposure in service.  The Board finds that this statement 
does not account for the possibility, under Hensley, that the 
veteran's hearing loss could have been incurred in service, 
but had not yet manifested at separation from service.  
Therefore, the Board finds that the veteran's private 
audiologist's March 2003 opinion, relating the veteran's 
current hearing loss disability to his time in service, has 
more probative value than the September 2003 statement of the 
VA examiner.  As the relevant criteria have been satisfied, 
service connection for bilateral hearing loss is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


